Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 14 August 2019. Claims 1-20 remain pending. 
	
Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 29 January 2020 and 19 February 2020 has been considered by the Examiner.

Claim Objections
5.	Claims 1-4, 10-13, and 16 are objected to because of the following informalities:  Claims 1-4, 10-13, and 16 recite acronyms without defining their meaning in the claim language (i.e. PCC rules). The claim terms must have clear support so that the meaning of the terms can be ascertained.  Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-20 are rejected under 35 U.S.C. 101 as non-statutory for the reason stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Girolamo et al. (Pub No. 2019/0182895).

receiving a request for a protocol data unit (PDU) session; (See para. 183)
requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 185)
receiving information associated with an allowed UE group from the DN-AAA server; (See para. 186)
requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
and establishing the user plane path for the PDU session according to the PCC rules. (See para. 191-193)
Referring to the rejection of claim 2, Di Girolamo et al. discloses wherein requesting the PCC rules comprises sending the request to a policy control function (PCF). (See para. 179 and 199)
Referring to the rejection of claim 3, Di Girolamo et al. discloses wherein receiving the PCC rules comprises receiving the rules receiving the rules from the PCF. (See para. 217)
Referring to the rejection of claim 4, Di Girolamo et al. discloses wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF). (See para. 69-70)
(See para. 94-95)
Referring to the rejection of claim 6, Di Girolamo et al. discloses wherein the information associated with the allowed UE group includes a UE group ID. (See para. 236)
Referring to the rejection of claim 7, Di Girolamo et al. discloses further comprising sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication. (See para. 92 and 98)
Referring to the rejection of claim 8, Di Girolamo et al. discloses wherein sending information to a RAN node comprises sending the UE group ID. (See para. 156-157)
Referring to the rejection of claim 9, Di Girolamo et al. discloses further comprising sending a message towards the UE indicating the PDU Session establishment request is accepted. (See para. 192-193)
Referring to the rejection of claim 10, Di Girolamo et al. discloses wherein sending a message towards the UE includes sending security credentials received from the DN-AAA server. (See para. 185-186)

a processor coupled to non-transient machine readable memory for configuring the network node for: (See para. 246)
receiving a request for a protocol data unit (PDU) session; (See para. 183)
requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 185)
receiving information associated with an allowed UE group from the DN-AAA server; (See para. 186)
requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
and establishing the user plane path for the PDU session according to the PCC rules. (See para. 191-193)
Referring to the rejection of claim 12, Di Girolamo et al. discloses wherein the SMF is further configured for: requesting the PCC rules from a policy control function (PCF); (See para. 179 and 199) and receiving the PCC rules from the PCF. (See para. 217)
Referring to the rejection of claim 13, Di Girolamo et al. discloses wherein the SMF being configured for establishing the user plane path for the PDU session according to the PCC rules comprises the SMF being configured for configuring a user plane path selected by a path management function (PMF). (See para. 69-70)
(See para. 236)
Referring to the rejection of claim 15, Di Girolamo et al. discloses wherein the SMF is further configured for sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication, wherein the information includes the UE group ID. (See para. 92 and 98)

Referring to the rejection of claim 16, Di Girolamo et al. discloses a system for supporting user equipment (UE) group communication comprising: 
a session management function; (See para. 179-180)
a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 168-169)
and a policy control function (PCF): (See para. 179 and 199)
wherein the SMF is configured for: receiving a request for a protocol data unit (PDU) session; (See para. 183)
requesting authorization and authentication from the DN AAA server; (See para. 185)

receiving information associated with an allowed UE group from the DN-AAA server; (See para. 186)
requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
(See para. 191)
wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; (See para. 192)
and wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules. (See para. 193)
Referring to the rejection of claim 17, Di Girolamo et al. discloses further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path. (See para. 95)
Referring to the rejection of claim 18, Di Girolamo et al. discloses wherein the information associated with the allowed UE group includes a UE group ID. (See para. 236)

Referring to the rejection of claim 19, Di Girolamo et al. discloses wherein the PDU session supports one of multicast and broadcast communication. (See para. 92 and 98)
Referring to the rejection of claim 20, Di Girolamo et al. discloses wherein the DN AAA server is configured to reply to the SMF with security credentials as part of the information associated with an allowed UE group. (See para. 185-186)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 19, 2021
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436